Case 1:21-cv-22122-KMW Document 5 Entered on FLSD Docket 06/09/2021 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                             CASE NO.: 1:21-cv-22122-KMW

   ANUBHAV MEHROTRA,

               Plaintiff,

   v.

   MEDZDIRECT, INC., a Florida For
   Profit Corporation,
   COMPASS HEALTH SYSTEMS, P.A.,
   a Florida For Profit Corporation, and
   KENWALJIT SINGH BAINS,
   individually,

             Defendants.
   _______________________________/


                     NOTICE OF FILING CIVIL COVER SHEET


        Plaintiff, ANUBHAV MEHROTRA, through counsel, hereby gives notice of filing
  the Civil Cover Sheet, attached.
  Dated: June 9, 2021.                       Respectfully submitted,

                                             /s
                                             ________________________________
                                             Wendell Locke, For the Firm
                                             Florida Bar No. 119260
                                             wendell@lockefirm.com

                                             LOCKE LAW, P.A.
                                             Attorneys for Plaintiff
                                             8201 Peters Road
                                             Suite 1000
                                             Plantation, Florida 33324
                                             954.382.8858 telephone
                                             954.827.0998 facsimile
                                             www.lockefirm.com


                              LOCKE LAW, P.A.                                    1
Case 1:21-cv-22122-KMW Document 5 Entered on FLSD Docket 06/09/2021 Page 2 of 3




   Anubhav Mehrotra                                                    MedzDirect, Inc., Compass Health Systems, P.A., and
                                                                       Kenwaljit Singh Bains
                                       Broward                                                       Miami-Dade



 Locke Law, 8201 Peters Road Suite 1000, Plantation, FL 33324
 (954)382-8858




                       Fair Labor Standards Act, as amended, 29 U.S.C. §§ 201 et seq.
                                             2




June 9, 2021
Case 1:21-cv-22122-KMW Document 5 Entered on FLSD Docket 06/09/2021 Page 3 of 3
